67 So. 3d 1107 (2011)
Jerry PARLAVECCHIO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-5370.
District Court of Appeal of Florida, Fourth District.
July 13, 2011.
Rehearing Denied September 14, 2011.
Pedro E. Dijols of Pedro E. Dijols, P.A., Fort Lauderdale, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Jerry Parlavecchio appeals from the summary denial of his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court's order on all issues except the denial of the claims within Points One and Two concerning Parlavecchio's rejection of a favorable plea offer. See generally, Haynes v. State, 24 So. 3d 726 (Fla. 4th DCA 2009). We reverse and remand for the trial court to conduct an evidentiary hearing to address solely those claims.
Affirmed in part, Reversed in part and Remanded.
POLEN, TAYLOR and HAZOURI, JJ., concur.